People v Peralta (2019 NY Slip Op 03539)





People v Peralta


2019 NY Slip Op 03539


Decided on May 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2019

Renwick, J.P., Richter, Tom, Kapnick, Kern, JJ.


9227 5388/15

[*1]The People of the State of New York, Respondent,
vVictor Peralta, Defendant-Appellant.


Justine M. Luongo, The Legal Aid Society, New York (David Crow of counsel), and Schulte Roth & Zabel LLP, New York (Randall T. Adams of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila O'Shea of counsel), for respondent.

Judgment, Supreme Court, New York County (Gilbert C. Hong, J.), rendered September 13, 2016, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to a term of 6 months, with 5 years' probation, unanimously reversed, on the law, and the matter remanded for a new trial.
As the People concede, defendant is entitled to a new trial because the court provided written instructions to the jury, at its request, but over defendant's objection (see People v Johnson , 81 NY2d 980 [1993]).
Because we are ordering a new trial, we decline to reach any other issues, except that we find that the verdict was based on legally sufficient evidence and was not against the weight of the evidence. The jury could have reasonably found that the hot liquid thrown by defendant qualified as a dangerous instrument (see  Penal Law §§ 10.00[10],[13]; see also People v Adolph , 299 AD2d 257, 257 [1st Dept 2002], lv denied  99 NY2d 579 [2003]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2019
CLERK